DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/072,711 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 1 is objected to because of the following informalities:  lines 10-14 typographical/grammatical informalities “(iii) a magnetic component (b) introducing said targeted nanostructures into said targeted tissue, thereby causing said magnetic components to produce a magnetic field at said targeted tissue; (c) and (d) providing said free radical-producing stimulus” needs to be corrected.  A suggested correction is --(iii) a magnetic component; (b) introducing said targeted nanostructures into said targeted tissue, thereby causing said magnetic components to produce a magnetic field at said targeted tissue; [[(c)]] and [[(d)]] (c) providing said free radical-producing stimulus --. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  lines 5-7 typographical/grammatical informalities “(i) a metallic component,  including a metal that is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus” needs to be corrected. A suggested correction is -- (i) a metallic wherein the metallic component [[that]] acts to amplify said effect of said free radical-producing stimulus--. Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  lines 5-7 typographical/grammatical informalities “(i) a metallic component, a metal, selected from a group including zinc, cadmium and technetium, is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus” needs to be corrected.  A suggested correction is -- (i) a metallic component[[,]] including a metal, selected from a group including zinc, cadmium and technetium, wherein the metal is not bonded to any nonmetallic element, [[that]] wherein the metallic component acts to amplify said effect of said free radical-producing stimulus – or --(i) a metallic component[[,]] including a metal, selected from a group including zinc, cadmium and technetium, [[is]] not bonded to any nonmetallic element, [[that]] wherein the metallic component acts to amplify said effect of said free radical-producing stimulus--. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 and 32 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in lines 5-7 recites “(i) a metallic component,  including a metal that is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus” which renders the claim unclear. More specifically, it is unclear as to 
Claim 32 in lines 5-7 recites “(i) a metallic component, a metal, selected from a group including zinc, cadmium and technetium, is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus” which renders the claim unclear. More specifically, it is unclear as to which of the preceding structures “metallic component” or “a metal, selected from a group including zinc, cadmium and technetium, is not bonded to any nonmetallic element” that acts to amplify said effect of said free radical-producing stimulus.
Dependent claims 2-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-19  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1, 3-10, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom; Robert E. (Pat. No.: US 6926659 B1, hereinafter referred to as " Sandstrom") in view of Krishnan; Sunil et al. (Pub. No.: US 20130225901 A1, hereinafter referred to as “Krishnan”).
As per independent Claim 1, Sandstrom discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue, for which a free radical-producing stimulus has an effect of producing and sustaining free radicals (Sandstrom in at least abstract, fig. 4, col. 1 lines 35-45, col. 2 lines 45-55, col. 3 lines 4-5, lines 43-67, col. 4 lines 1-20, lines 33-36 for example discloses relevant subject-matter. More specifically,  Sandstrom in at least fig. 4, abstract, col. 2 lines 45-53, col. 3 lines 43-52 for example discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue/tumor, for which a free radical-producing stimulus/ionizing radiation  has an effect of producing and sustaining free radicals. See col. 2 lines 45-55 “a method of treating a tumor in which an elevated concentration of free radicals is created in the tumor by one of several methods described. In addition, a magnetic field is created that traverses the tumor and that inhibits the recombination of the free radicals in the tumor enhancing escape radical reactivity, which results in enhanced tumoricidal effect”), comprising: 
(a) providing targeted structures (Sandstrom in fig. 4, col. 3 lines 4-5, lines 43-45, col. 4 lines 33-36 for example discloses providing targeted structures. See at least Sandstrom col. 3 lines 43-45 “a tumor that is being treated by a set of radioactive beads 50 and a set of magnetic beads 52, adapted to create a magnetic field”; col. 4 lines 34-36 “the substances injected are 
(i) a metallic component, that acts to amplify said effect of said free radical-producing stimulus (Sandstrom in fig. 4, col. 3 lines 4-5, lines 43-45 for example discloses magnetic beads. Examiner notes that in order to be magnetic the bead would necessarily include a metallic component. See at least Sandstrom col. 3 lines 43-45 “a tumor that is being treated by … a set of magnetic beads 52, adapted to create a magnetic field”;); 
(ii) a binding component that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue (Sandstrom in at least col. 4 lines 34-36 discloses a binding component/antibody that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue. See at least Sandstrom col. 4 lines 34-36 “the substances injected are specifically adapted to destroy specific cell constituents that are targeted by known targeting mechanisms, e.g. antigen-antibody targeting”); and 
(iii) a magnetic component (Sandstrom in fig. 4, col. 3 lines 4-5, lines 43-45 for example discloses magnetic beads. See at least Sandstrom col. 3 lines 43-45 “a tumor that is being treated by … a set of magnetic beads 52, adapted to create a magnetic field”;)
(b) introducing said targeted structures into said targeted tissue, thereby causing said magnetic components to produce a magnetic field at said targeted tissue (Here, the limitation following “thereby” is being interpreted as an intended result limitation. Sandstrom in at least fig. 4, col. 3 lines 50-58, col. 4 lines 33-35 for example discloses introducing said targeted structures into said targeted tissue/tumor as shown in fig. 4, thereby causing said magnetic components to produce a magnetic field at said targeted tissue. See at least Sandstrom col. 3 lines 50-58 “substance that is injected forms free radical pairs that are particularly sensitive to a 
providing said free radical-producing stimulus that said metallic component acts to amplify, at said targeted tissue, and wherein said magnetic field acts to sustain free radicals produced by said free radical-producing stimulus (Sandstrom in at least fig. 4, col. 3 lines 43-67 for example discloses providing said free radical-producing stimulus/ionizing radiation that said metallic component/magnetic beads acts to amplify, at said targeted tissue/tumor, and wherein said magnetic field acts to sustain free radicals produced by said free radical-producing stimulus/ionizing radiation. See at Sandstrom col. 3 lines 43-45 “a tumor that is being treated by a set of radioactive beads 50 and a set of magnetic beads 52, adapted to create a magnetic field”; col. 3 lines 56-60 “the substance that is injected forms free radical pairs that are particularly sensitive to a magnetic field. The free radical pairs produced may be easily induced into the triplet state by way of the application of a low intensity magnetic field”).
Sandstrom does not explicitly disclose structure is a nanostructure and the nanostructure metallic component includes a metal not bonded to any nonmetallic element.
In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Krishnan discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue (Krishnan in at least abstract, [0010-0011], [0014-0017, [0020], [0024], [0053-0054], [0069-0070] for example discloses relevant subject-matter. More specifically, Krishnan in at least [0010-0011] for example discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue. See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation. The localization of 
(a) providing targeted nanostructures (Krishnan in at least [0010], [0014], [0016], [0020] for example discloses providing targeted nanostructures. See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect”; [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”; [0016] “targeted high-Z particles such as clinically-utilized metals such as iron, silver, iodine, gallium, barium, and gadolinium”) each of which includes: 
(i) a metallic component,  including a metal that is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus (Krishnan [0010], [0016], [0020], [0053] for example discloses a metallic component/iron (see Krishnan [0016], [0020]), including a metal that is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus. See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect”; [0016] “targeted high-Z particles such as other clinically-utilized metals such as iron, silver, iodine, gallium, barium, and gadolinium”; [0020] “the NP is comprised at least 50% by mass of a high-Z element…the high-Z element is iron”); 

 (iii) a magnetic component (Krishnan in [0016], [0020] discloses high-Z nanoparticles can be iron which is magnetic. [0016] “targeted high-Z particles such as other clinically-utilized metals such as iron”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle component used in the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue of Sandstrom, by substituting metallic component of Sandstrom with a metallic component, wherein said metal is not bonded to any nonmetallic element as taught by  Krishnan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  enhancing the ionizing radiation effects (Krishnan, [0010]).    

As per dependent Claim 3, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said free radical-producing stimulus is an externally-created particle beam directed at said targeted tissue (Sandstrom fig. 1 for example discloses an embodiment , wherein said free radical-producing stimulus is an externally-created particle 

As per dependent Claim 4, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said particle beam is comprised of electrons (Sandstrom in at least col. 3 lines 25-26 and Krishnan in [0011] , [0062] discloses wherein said particle beam is comprised of charged particles which encompasses recited electrons. Krishnan in, [0062] “the source of radiation may be protons or other charged particles”; Sandstrom col. 3 lines 25-26 “radiation 12 used may be gamma ray, x-ray or photon radiation”).  

As per dependent Claim 5, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said particle beam is comprised of photons (Sandstrom col. 3 lines 25-26 for example discloses wherein said particle beam is comprised of photons. Sandstrom col. 3 lines 25-26 “radiation 12 used may be gamma ray, x-ray or photon radiation”).  

As per dependent Claim 6, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said particle beam is comprised of charged particles (Krishnan in [0011] , [0062] discloses wherein said particle beam is comprised of charged particles. Krishnan in, [0062] “the source of radiation may be protons or other charged particles”).  

As per dependent Claim 7, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said magnetic field has a strength of between 1 and 300 Gauss (Sandstrom in at least col. 3 lines 46-49 for example discloses said magnetic field has a strength of between 10-1000 gauss which encompasses the recited 1 and 300 gauss. col. 3 lines 46-49 “the magnetic field created is preferably between about 0.1 mTesla and 10 mTesla (10-1,000 gauss)”;).

As per dependent Claim 8, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said binding component is an antibody (Sandstrom in at least col. 4 lines 34-36 and Krishnan in at least [0014], [0051] for example discloses wherein said binding component is an antibody. Sandstrom col. 4 lines 34-36 “the substances injected are specifically adapted to destroy specific cell constituents that are targeted by known targeting mechanisms, e.g. antigen-antibody targeting”. Krishnan [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”).

As per dependent Claim 9, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said binding component is an aptamer (Krishnan in at least [0014], [0051] for example discloses wherein said binding component is an aptamer. Krishnan [0014] “the targeting molecules may be selected from among antibodies, antibody fragments, peptides, proteins, aptamers, oligonucleotides or other molecules”).  
As per dependent Claim 10, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said targeted tissue is cancerous (Krishnan [0024], [0046] and Sandstrom col. 3 lines 43-45. Krishnan [0024] “the target cells or tissue are cancers”; Sandstrom “a tumor that is being treated by a set of radioactive beads 50 and a set of magnetic beads 52, adapted to create a magnetic field”).  

As per dependent Claim 12, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said  metal is selected from a group consisting essentially of copper, silver and gold ( Krishnan in at least [0016], [0020], [0053], [0069] for example discloses wherein said  metal is selected from a group consisting essentially of copper, silver and gold . See at least Krishnan [0016] “targeted high-Z particles such as clinically-utilized metals such as iron, silver, iodine, gallium, barium, and gadolinium”).

As per dependent Claim 13, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said cellular features are on nuclear membranes of cells of said targeted tissue( Krishnan [0010], [0051-0052], [0066] for example discloses wherein said cellular features are on nuclear membranes of cells of said targeted tissue. See at least Krishnan [0010] “the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect”; [0066] “targeting molecules may be conjugated to the particle that will allow transit through the nuclear membrane”).

As per dependent Claim 14, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said cellular features are on cell membranes of cells of said targeted tissue (Krishnan [0010], [0014], [0051-0052] for example discloses wherein said cellular features are on cell membranes of cells of said targeted tissue. See at least Krishnan [0051] “the epidermal growth factor receptor… and basic fibroblast growth factor receptor. The targeting ligands to these receptors include antibodies (or portions thereof), peptides, aptamers, proteins, and other molecules.”).

As per dependent Claim 15, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said nanostructures further include a radioisotope that serves as the free radical-producing stimulus(Sandstrom in fig. 4, col. 1 lines 41-44 for example discloses  use of a radioisotope that serves as the free radical-producing stimulus. “Ionizing radiation as the result of … antibody directed … radio-nucleotide administration”).

As per dependent Claim 17, the combination of Sandstrom and Krishnan as a whole further discloses method wherein said magnetic material is  a ferromagnetic material (Krishnan in [0016], [0020] discloses high-Z nanoparticles can be iron which is ferromagnetic material. See at least  Krishnan [0020] “the NP is comprised at least 50% by mass of a high-Z element… the high-Z element is iron”).

As per dependent Claim 18, the combination of Sandstrom and Krishnan as a whole further discloses method wherein introducing said targeted nanostructures into said targeted tissue, includes providing a liquid suspension of said targeted nanostructures and injecting said 

As per dependent Claim 19, the combination of Sandstrom and Krishnan as a whole further discloses method wherein introducing said targeted nanostructures into said targeted tissue, includes providing a liquid suspension of said targeted nanostructures and injecting said liquid suspension of targeted nanostructures directly into said targeted tissue (Krishnan in  at least [0017], [0070] for example discloses wherein introducing said targeted nanostructures into said targeted tissue, includes providing a liquid suspension of said targeted nanostructures and injecting said liquid suspension of targeted nanostructures directly into said targeted tissue.See at least Krishnan [0017] “the NP is administered intravenously. In another embodiment, the NP is administered into the lymphatic system. In another embodiment the NP is directly injected into the tumor”).  
Claims 2, 11 and 32  are rejected under 35 U.S.C. 103(a) as being unpatentable over Sandstrom in view of Krishnan and further in view of Krishnan; Sunil et al. (Pub. No.: US 20180250404 A1, hereinafter referred to as “Singh”).
As per dependent Claim 2, the combination of Sandstrom, Krishnan as a whole explicitly disclose  method of claim 1 (see claim 1)

		In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Singh discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue (Singh in at least abstract, [0006-0008], [0010], [0037-0044], [0047-0048], [0050-0051], [0053-0054], [0056], [0064-0069], [0076], [0079], [0090-0091], [0095] for example discloses relevant subject-matter. More specifically, Singh in [0007-0008], [0051] for example discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue. See at least Singh [0007] “methods for radiosensitization… … comprises irradiating the target cells (or tumors) with ionizing radiation… a method can comprise administering an effective amount of high-Z particles, the high-Z particles comprising a targeting molecule that binds to target cells and a high-Z element; …and irradiating the target cells with ionizing radiation… the targeting molecule results in the internalization of the high-Z particles upon binding with the target cells.”; [0051] “Nanoparticles comprised of high atomic weight (high-z) elements are allowed to specifically accumulate in the target of radiation therapy, providing a localized dose enhancement as a result the interaction of the high atomic number (Z) element with the incident radiation”) 
		wherein said metal  is zinc (Singh in [0008],  [0051], [0056] discloses targeted zinc metal nanoparticles. See at least [0008] “a high-Z element of the embodiments is gold, silver, iodine, gallium, barium, iron, gadolinium, platinum, hafnium, bismuth or combinations thereof”. See at least Singh [0051] “Metals used to form the nanoparticles disclosed herein include, but are not limited to, gold, silver, iron, cobalt, zinc, cadmium, nickel, gadolinium, chromium, copper, manganese, palladium, tin and alloys … thereof”; [0056] “the NP is comprised of at least 50% 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle component used in the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue of Sandstrom as modified by Krishnan, by further including Zinc in the metallic component of the targeted nanoparticle as taught by  Singh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  providing a localized dose enhancement as a result the interaction of the high atomic number (Z) zinc element with the incident radiation (Singh, [0051]).    
    
As per dependent Claim 11, the combination of Sandstrom, Krishnan as a whole explicitly disclose  method of claim 1 (see claim 1).
		The combination of Sandstrom, Krishnan as a whole does not explicitly discloses  a metallic component wherein said metal is selected from a group consisting essentially of zinc, cadmium and technetium.
		In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Singh discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue (Singh in at least abstract, [0006-0008], [0010], [0037-0044], [0047-0048], [0050-0051], [0053-0054], [0056], [0064-0069], [0076], [0079], [0090-0091], [0095] for example discloses relevant subject-matter. More specifically, Singh in [0007-0008], [0051] for example discloses a method of producing and sustaining an elevated level of free radicals in a 
		a) providing targeted nanostructures (Singh in at least [0007-0008], [0051] for example discloses providing targeted nanostructures. See at least Singh [0007] “methods for radiosensitization… comprises irradiating the target cells (or tumors) with ionizing radiation… a method can comprise administering an effective amount of high-Z particles, the high-Z particles comprising a targeting molecule that binds to target cells and a high-Z element; …and irradiating the target cells with ionizing radiation… the targeting molecule results in the internalization of the high-Z particles upon binding with the target cells.”;  [0051] “Nanoparticles comprised of high atomic weight (high-z) elements are allowed to specifically accumulate in the target of radiation therapy, providing a localized dose enhancement as a result the interaction of the high atomic number (Z) element with the incident radiation”) each of which includes: 
		(i) a metallic component wherein said metal is selected from a group consisting essentially of zinc, cadmium and technetium (Singh in [0008],  [0051], [0056] discloses a metallic component, a metal, selected from a group including zinc, cadmium, is not bonded to 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle component used in the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue of Sandstrom as modified by Krishnan, by further including metals like Zinc or cadmium in the metallic component of the targeted nanoparticle as taught by  Singh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  providing a localized dose enhancement as a result the interaction of the high atomic number (Z) zinc element with the incident radiation (Singh, [0051]).    

As per independent Claim 32, Sandstrom discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue, for which a free radical-producing stimulus has an effect of producing and sustaining free radicals (Sandstrom in at least abstract, fig. 4, col. 1 lines 35-45, col. 2 lines 45-55, col. 3 lines 4-5, lines 43-67, col. 4 lines 1-20, lines 33-36 for example discloses relevant subject-matter. More specifically,  
(a) providing targeted structures (Sandstrom in fig. 4, col. 3 lines 4-5, lines 43-45, col. 4 lines 33-36 for example discloses providing targeted structures. See at least Sandstrom col. 3 lines 43-45 “a tumor that is being treated by a set of radioactive beads 50 and a set of magnetic beads 52, adapted to create a magnetic field”; col. 4 lines 34-36 “the substances injected are specifically adapted to destroy specific cell constituents that are targeted by known targeting mechanisms, e.g. antigen-antibody targeting”), each of which includes:
(i) a metallic component that acts to amplify said effect of said free radical-producing stimulus(Sandstrom in fig. 4, col. 3 lines 4-5, lines 43-45 for example discloses magnetic beads. Examiner notes that in order to be magnetic the bead would necessarily include a metallic component. See at least Sandstrom col. 3 lines 43-45 “a tumor that is being treated by … a set of magnetic beads 52, adapted to create a magnetic field”); and
(ii) a binding component that acts to bind to cellular components present in said targeted tissue and not present in said untargeted tissue (Sandstrom in at least col. 4 lines 34-36 discloses a binding component/antibody that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue. See at least Sandstrom col. 4 lines 34-36 “the substances 
(b) introducing said targeted structures into said targeted tissue (Sandstrom in at least fig. 4, col. 3 lines 50-58, col. 4 lines 33-35 for example discloses introducing said targeted structures into said targeted tissue/tumor as shown in fig. 4);
(c) providing said free radical-producing stimulus at said targeted tissue (Sandstrom in at least fig. 4, col. 3 lines 43-67 for example discloses providing said free radical-producing stimulus at said targeted tissue); and 
(d) creating a magnetic field shaped to cover said targeted tissue and having a field strength of between 1 and 300 gauss at said targeted tissue, thereby extending lifetimes of free radicals in said targeted tissue (Sandstrom in at least fig. 4, col. 3 lines 43-58, col. 4  lines 4-7, lines 33-35,  for example discloses creating a magnetic field by introducing said targeted structures into said targeted tissue/tumor as shown in fig. 4 which given the structures are introduced into tumor create a magnetic field shaped to cover said targeted tissue/tumor and as disclosed in col. 1 having a field strength of between 10-1000 gauss which encompasses the recited 1 and 300 gauss at said targeted tissue/tumor, thereby extending lifetimes of free radicals in said targeted tissue/tumor. See at least Sandstrom col. 3 lines 43-45 “a tumor that is being treated by a set of radioactive beads 50 and a set of magnetic beads 52, adapted to create a magnetic field”; col. 3 lines 46-49 “the magnetic field created is preferably between about 0.1 mTesla and 10 mTesla (10-1,000 gauss)”; col. 4 lines 4-6 “the magnetic field… is contoured to fit the topography of an irradiated tumor allowing more focused radiation effect and sparing normal tissues”;  col. 3 lines 56-60 “the substance that is injected forms free radical pairs that are particularly sensitive to a magnetic field. The free radical pairs produced may be easily induced 
Sandstrom does not explicitly disclose nanostructure including a metallic component, a metal, selected from a group including zinc, cadmium and technetium, is not bonded to any nonmetallic element.
In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Krishnan discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue (Krishnan in at least abstract, [0010-0011], [0014-0017, [0020], [0024], [0053-0054], [0069-0070] for example discloses relevant subject-matter. More specifically, Krishnan in at least [0010-0011] for example discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue. See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation. The localization of a high-Z particle near the nucleus of a target cell will enhance the effect of ionizing radiation and increase DNA strand damage, resulting in a therapeutic benefit. In particular, the use of a targeting molecule to enable cellular uptake by the target cells (tumor cells or endothelial cells proximate to the tumor) will enhance the dose effect”), that includes:

(i) a metallic component,  including a metal that is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus (Krishnan [0010], [0016], [0020], [0053] for example discloses a metallic component/iron (see Krishnan [0016], [0020]), including a metal that is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus. See at least Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular uptake by the target cells…will enhance the dose effect”; [0016] “targeted high-Z particles such as other clinically-utilized metals such as iron, silver, iodine, gallium, barium, and gadolinium”; [0020] “the NP is comprised at least 50% by mass of a high-Z element…the high-Z element is iron”); 
(ii)  a binding component that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue (Krishnan [0010], [0014] for example discloses a binding component (Krishnan[0014]) that acts to bind to cellular features present in said targeted tissue and not present in untargeted tissue. Krishnan [0010] “use of a high-Z particle to enhance the effects of ionizing radiation…the use of a targeting molecule to enable cellular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle component used in the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue of Sandstrom, by substituting metallic component of Sandstrom with a metallic component, wherein said metal is not bonded to any nonmetallic element as taught by  Krishnan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  enhancing the ionizing radiation effects (Krishnan, [0010]).    
		The combination of Sandstrom and Krishnan does not disclose nanostructure including a metallic component, a metal, selected from a group including zinc, cadmium and technetium, is not bonded to any nonmetallic element.
		In an analogous targeted nanoparticle based radiation therapy field of endeavor, however, Singh discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue (Singh in at least abstract, [0006-0008], [0010], [0037-0044], [0047-0048], [0050-0051], [0053-0054], [0056], [0064-0069], [0076], [0079], [0090-0091], [0095] for example discloses relevant subject-matter. More specifically, Singh in [0007-0008], [0051] for example discloses a method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue. See at least [0007] “methods for radiosensitization… a method … comprises irradiating the target cells (or tumors) with ionizing radiation… a method can comprise administering an effective amount of high-Z particles, the high-Z particles comprising a targeting molecule that binds to target cells and a high-Z element; …and irradiating the target 
		(a) providing targeted nanostructures (Singh in at least [0007-0008], [0051] for example discloses providing targeted nanostructures. See at least Singh [0007] “methods for radiosensitization… comprises irradiating the target cells (or tumors) with ionizing radiation… a method can comprise administering an effective amount of high-Z particles, the high-Z particles comprising a targeting molecule that binds to target cells and a high-Z element; …and irradiating the target cells with ionizing radiation… the targeting molecule results in the internalization of the high-Z particles upon binding with the target cells.”;  [0051] “Nanoparticles comprised of high atomic weight (high-z) elements are allowed to specifically accumulate in the target of radiation therapy, providing a localized dose enhancement as a result the interaction of the high atomic number (Z) element with the incident radiation”) each of which includes: 
		(i) a metallic component, a metal, selected from a group including zinc, cadmium and technetium, is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus (Singh in [0008],  [0051], [0056] discloses a metallic component, a metal, selected from a group including zinc, cadmium, is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus. See at least [0008] “a high-Z element of the embodiments is gold, silver, iodine, gallium, barium, iron, gadolinium, platinum, hafnium, bismuth or combinations thereof”; [0051] “Metals used to 
		(ii) a binding component that acts to bind to cellular components present in said targeted tissue and not present in said untargeted tissue (Singh in [0007], [0010], [0064-0069] for example discloses a binding component/a targeting molecule that acts to bind to cellular components present in said targeted tissue/tumor and not present in said untargeted tissue. See at least Singh [0007] “methods for radiosensitization… can comprise administering an effective amount of high-Z particles, the high-Z particles comprising a targeting molecule that binds to target cells and a high-Z element … the targeting molecule results in the internalization of the high-Z particles upon binding with the target cells.”;[0010] “the targeting molecule has an affinity for a receptor expressed in cancer cells. For example, the targeting molecule can bind to a target selected from the group consisting of: human epidermal growth factor (EGF) receptor …the targeting molecule is selected from the group consisting of: an antibody (or antigen binding fragments thereof); a polypeptide, a dendrimer, an aptamer…”);
		(b) introducing said targeted nanostructures into said targeted tissue (Singh in at least [0051], [0095] for example discloses introducing said targeted nanostructures into said targeted tissue/tumor. [0051] “Nanoparticles comprised of high atomic weight (high-z) elements are allowed to specifically accumulate in the target of radiation therapy, providing a localized dose enhancement as a result the interaction of the high atomic number (Z) element with the incident 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle component used in the method of producing and sustaining an elevated level of free radicals in a volume of targeted tissue of Sandstrom as modified by Krishnan, by further including metals like Zinc or cadmium in the metallic component of the targeted nanoparticle as taught by  Singh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  providing a localized dose enhancement as a result the interaction of the high atomic number (Z) zinc element with the incident radiation (Singh, [0051]).    
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sandstrom in view of Krishnan and further in view of Ivkov; Robert (Pub. No.: US 20060142749 A1, hereinafter referred to as “Ivkov”).
As per dependent Claim 16, the combination of Sandstrom, Krishnan as a whole explicitly disclose the method of claim 15 (see Claim 15 analysis above).
		The combination of Sandstrom, Krishnan as a whole does not explicitly disclose wherein said radioisotope is iodine-131.

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radioisotope of the nanostructure used in  the method of creating and sustaining an elevated level of free radicals in a volume of targeted tissue of Sandstrom, as modified with Krishnan with iodine-131 radioisotope as disclosed by Ivkov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of significantly enhancing the effectiveness of targeted therapy bioprobes comprising  radioactive isotope  such as iodine-131  radioisotope (Ivkov, [0080]).    
Response to Amendment
 According to the Amendment, filed 01/03/2022, the status of the claims is as follows:
Claims 1, 2, 11, 12, 14, 17, 32 are currently amended; 
Claims 5-6, 15, 16 are as originally filed;
Claims 7-10, 13, 18, 19 are previously presented; and
Claims 20-31 are cancelled.
By the current amendment, as a result, claims 1-19 and 32 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 5-7 of Applicant’s Amendment dated  01/03/2022

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  01/03/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1 and 32 and Amended Dependent Claims 2 and 11[A] With respect to amended claim 1, applicant asserts that none of the prior art recites nanoparticles that include a magnetic portion. This puts the magnetic field(s) right where the target tissue is. Accordingly, this is an important distinction relative to the prior art.
[B] Claim 32 has been amended so that the metallic component metal is restricted to non-oxidized zinc, cadmium or technetium, none of which appear to be disclosed in the prior art of record.
[C] With respect to claims 2 and 11, none of the prior art references disclose a nanoparticle that includes zinc, cadmium or technetium that is not in oxide form, which is excluded by the language of claim 1.

	First Examiner notes that claim 1 as currently presented, explicitly and specifically recites the limitation  “nanostructures each of which includes…a magnetic component”; claim 32 as currently presented, explicitly and specifically recites the limitation “a metallic component, a metal, selected from a group including zinc, cadmium and technetium, is not bonded to any nonmetallic element”, claim 2 as currently presented, explicitly and specifically recites the limitation “wherein said metal  is zinc”, and claim 11 as currently presented, explicitly and specifically recites the limitation “wherein said metal is selected from a group consisting In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant’s arguments 23[A] with respect to the claim limitation “nanostructures each of which includes…a magnetic component” in  amended independent claim 1 have been considered and are persuasive.  Therefore, the rejections as raised in office Action dated 01/03/2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Sandstrom and Krishnan as a whole. 
Furthermore, Applicant’s arguments 23[B-C] with respect to the claim limitation “a metallic component, a metal, selected from a group including zinc, cadmium and technetium, is not bonded to any nonmetallic element” in  amended independent claim 32, the limitation “wherein said metal is selected from a group consisting essentially of zinc, cadmium and technetium” in amended dependent claim 11 and the limitation “wherein said metal  is zinc” in amended dependent claim 2 have been considered and are persuasive.  Therefore, the rejections as raised in office Action dated 01/03/2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Sandstrom,  Krishnan and Singh as a whole. 
With respect to Applicant’s claim 1 arguments in 23 [A] above, Sandstrom in fig. 4, col. 3 lines 43-35 discloses magnetic beads/structures which include a magnetic component. 
With respect to Applicant’s claim 2 arguments in 23 [C] above, Singh in [0008],  [0051], [0056] discloses targeted zinc metal nanoparticles. See at least Singh [0051] “Metals used to form the  nanoparticles disclosed herein include, but are not limited to, gold, silver, iron, cobalt, zinc, cadmium, nickel, gadolinium, chromium, copper, manganese, palladium, tin and alloys … thereof”; [0056] “the NP is comprised of at least 50% by mass of a high-Z element”. Consequently, in prior art the metallic component can be seen as comprising  at least 50% by mass of a high-Z magnetic metal element like iron and a zinc high-z metallic element. 
With respect to Applicant’s claim 11 arguments in 23 [C] above, Singh’s disclosure in [0008],  [0051], [0056] can be seen as disclosing a metallic component, a metal, selected from a group including zinc, cadmium, is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus i.e. in Singh the metallic component can be seen as comprising  at least 50% by mass of a high-Z magnetic metal element like iron and a zinc/cadmium high-z metallic element. With respect to Applicant’s claim 32 arguments in 23 [B] above, for similar reasons as proffered for claim 11, Singh’s disclosure in [0008],  [0051], [0056] can be seen as disclosing discloses a metallic component, a metal, selected from a group including zinc, cadmium, is not bonded to any nonmetallic element, that acts to amplify said effect of said free radical-producing stimulus i.e. in Singh the metallic component can be seen as comprising  at least 50% by mass of a high-Z magnetic metal element like iron and a zinc/cadmium high-z metallic element.
Please also cross-reference detailed claim 1, 2, 11 and 32 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  01/03/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 3-10, 12-19.
 [a] The remaining claims are patentably distinct over the prior art of record because each depends on a base claim that is patentably distinct.

Applicant’s arguments 24 [a] with respect to dependent claims 3-10, 12-19 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 3-10, 12-19define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Please also cross-reference detailed claim 3-10, 12-19 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20160008466 A1 for disclosing metal particles such as iron particles and their application in treating cancer comprising administering an effective amount of a pharmaceutical composition to a human subject in need thereof wherein the pharmaceutical compositions comprises an nanoparticle conjugated to a targeting molecule that binds to the extra-cellular domain of the human EGF receptor similar to that claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        January 12, 2022